Exhibit 10.6

2015 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

OF

NOBLE ENERGY, INC.

2016 RESTRICTED STOCK AGREEMENT

THIS AGREEMENT is made and entered into as of                     , by and
between NOBLE ENERGY, INC., a Delaware corporation (the “Company”), and
                                         (“Director”).

WHEREAS, the 2015 Stock Plan for Non-Employee Directors of Noble Energy, Inc. as
amended and restated effective October 20, 2015 (the “Plan”), provides for the
grant of restricted shares of Common Stock to the Company’s Non-Employee
Directors upon the terms and conditions specified under the Plan; and

WHEREAS, Director is a Non-Employee Director of the Company who has been granted
an award of restricted shares of Common Stock pursuant to the Plan;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows with respect to such award:

1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Director, and Director hereby accepts, a restricted stock award (the
“Award”) of              shares of Common Stock (the “Restricted Shares”). The
Award is made effective as of                      (the “Effective Date”). The
Restricted Shares shall be issued in book-entry or stock certificate form in the
name of Director as of the Effective Date. The Restricted Shares shall be held
by the Company in escrow for Director’s benefit until such time as the
Restricted Shares are either forfeited by Director to the Company or the
restrictions thereon terminate as set forth in this Agreement. Director shall
not retain physical custody of any certificates representing Restricted Shares
issued to Director until such time as the restrictions on such Restricted Shares
terminate as set forth in this Agreement. Director, by acceptance of the Award,
shall be deemed to appoint, and does so appoint, the Company and each of its
authorized representatives as Director’s attorney(s)-in-fact to effect any
transfer of forfeited Restricted Shares to the Company as may be required
pursuant to the Plan or this Agreement, and to execute such representations or
other documents or assurances as the Company or such representatives deem
necessary or advisable in connection with any such transfer. To the extent
allowable by applicable law, the Company, or its designee, shall not be liable
for any act it may do or omit to do with respect to holding the Restricted
Shares in escrow while acting in good faith in the exercise of its judgment.



--------------------------------------------------------------------------------

2. Vesting and Forfeiture.

(a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end on
the first anniversary of the Effective Date.

(b) During the Restricted Period, the Restricted Shares shall be subject to
being forfeited by Director to the Company as provided in this Agreement, and
Director may not sell, assign, transfer, discount, exchange, pledge or otherwise
encumber or dispose of any of the Restricted Shares.

(c) If Director remains a member of the Board of Directors throughout the
Restricted Period, the restrictions applicable hereunder to the Restricted
Shares shall terminate, and as soon as practicable after the end of the
Restricted Period the Restricted Shares shall be delivered to Director free of
such restrictions together with any dividends or other distributions with
respect to such shares then being held by the Company as provided in Section 3
of this Agreement.

(d) If Director experiences a Termination for Cause during the Restricted
Period, then the Restricted Shares shall be forfeited by Director to the
Company, and shall be transferred to the Company by Director.

(e) If Director ceases to be a member of the Board of Directors during the
Restricted Period for any reason other than as set forth in the following
sentence of this Section 2(e) or in Section 2(f), the Restricted Shares shall be
forfeited by Director to the Company and shall be transferred to the Company by
Director. If Director dies or becomes disabled (within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined
by the Board of Directors in its discretion) while a member of the Board of
Directors, or retires as a regular member of the Board of Directors because of
age in accordance with the mandatory retirement provisions of Article III of the
By-laws of the Company, all restrictions applicable to the Restricted Shares
shall terminate, and as soon as practicable thereafter the Restricted Shares
shall be delivered to Director free of such restrictions (or in the event of
Director’s death, to Director’s estate) together with any dividends or other
distributions with respect to such shares then being held by the Company as
provided in Section 3 of this Agreement.

(f) In accordance with Section 6.01 of the Plan, in the event of a Change in
Control during the Restricted Period while Director is a member of the Board of
Directors, followed by the involuntary termination of Director’s membership on
the Board of Directors, including a failure to re-nominate Director for election
to the Board of Directors, for reasons other than a Termination for Cause within
the 24-month period following the date of such Change in Control, the
restrictions applicable hereunder to the Restricted Shares shall terminate and
the Restricted Shares (and/or any successor securities or other property
attributable to the Restricted Shares that may result from the Change in
Control), together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered to Director free of such restrictions.

 

2



--------------------------------------------------------------------------------

3. Rights as Shareholder. Subject to the provisions of this Agreement, upon the
issuance of the Restricted Shares to Director, Director shall become the owner
thereof for all purposes and shall have all rights as a stockholder, including
voting rights and the right to receive dividends and distributions, with respect
to the Restricted Shares. If the Company shall pay or declare a dividend or make
a distribution of any kind, whether due to a reorganization, recapitalization or
otherwise, with respect to the shares of Company common stock constituting the
Restricted Shares, then the Company shall pay or make such dividend or other
distribution with respect to the Restricted Shares; provided, however, that the
cash, stock or other securities and other property constituting such dividend or
other distribution shall be held by the Company subject to the restrictions
applicable hereunder to the Restricted Shares until the Restricted Shares are
either forfeited by Director and transferred to the Company or the restrictions
thereon terminate as set forth in this Agreement. If the Restricted Shares with
respect to which such dividend or distribution was paid or made are forfeited by
Director pursuant to the provisions hereof, then Director shall not be entitled
to receive such dividend or distribution and such dividend or distribution shall
be forfeited and transferred to the Company. If the restrictions that imposed a
substantial risk of forfeiture applicable to the Restricted Shares with respect
to which such dividend or distribution was paid or made terminate in accordance
with the provisions of this Agreement, then Director shall be entitled to
receive such dividend or distribution with respect to such shares, without
interest, and such dividend or distribution shall be delivered to Director as
soon as practicable (but in no event later than sixty (60) days) after the
termination of such restrictions.

4. Reclassification of Shares. In case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including the right to
receive cash or other property) of the Restricted Shares (other than a change in
par value, or from par value to no par value, or as a result of a subdivision or
combination, but including any change in such shares into two or more classes or
series of shares), the Board of Directors may provide that the Restricted Shares
shall take the form of the kind and amount of shares of stock and other
securities (including those of any new direct or indirect parent of the
Company), property, cash or any combination thereof receivable upon such
consolidation or merger.

5. Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Director under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Director other than by will or the laws of descent and
distribution.

 

3



--------------------------------------------------------------------------------

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of (i) the Company and its successors and assigns, and (ii) Director, and
Director’s heirs, devisees, executors, administrators and personal
representatives.

7. Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, answer back requested, to the person who is to receive
it at the address that such person has theretofore specified by written notice
delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. The Company or Director may change, at any time and from time to time,
by written notice to the other, the address that the Company or Director had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent
(i) to Director at Director’s address as set forth in the records of the
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention: Lee Robison”.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.

9. Further Assurances. Director agrees to execute such additional instruments
and to take all such further action as may be reasonably requested by the
Company to carry out the intent and purposes of this Agreement.

10. Subject to Plan. The Award, the Restricted Shares and this Agreement are
subject to all of the terms and conditions of the Plan as amended from time to
time. In the event of any conflict between the terms and conditions of the Plan
and those set forth in this Agreement, the terms and conditions of the Plan
shall control. Capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.

11. Descriptive Headings and References. The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

12. Electronic Documentation. Any provision of this Agreement to the contrary
notwithstanding, provisions in this Agreement setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in

 

4



--------------------------------------------------------------------------------

writing, including a written signature, may be satisfied by electronic delivery
of such notice, agreement, consent, acknowledgement, or other documentation, in
a manner that the Board of Directors has prescribed or that is otherwise
acceptable to the Board of Directors, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Board of
Directors and that such delivery is not prohibited by applicable laws and
regulations.

[SIGNATURE PAGE TO FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the date first written above.

 

NOBLE ENERGY, INC.   By:  

 

  Name:  

David L. Stover

  Title:  

President and CEO

DIRECTOR  

 

  Director Signature  

Name

  Director Printed Name

 

6